IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45287

STATE OF IDAHO,                                  )   2018 Unpublished Opinion No. 350
                                                 )
       Plaintiff-Respondent,                     )   Filed: February 6, 2018
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
CASSANDRA LYNN POINTER,                          )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and suspended unified sentence of four years, with a
       minimum period of confinement of two years, for possession of a controlled
       substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Cassandra Lynn Pointer pled guilty to possession of a controlled substance. I.C. § 37-
2732c(1). In exchange for her guilty plea, an additional charge was dismissed. The district court
sentenced Pointer to a unified term of four years, with a minimum period of confinement of two
years. However, the district court retained jurisdiction and sent Pointer to participate in the rider
program.    Following successful completion of her retained jurisdiction, the district court
suspended Pointer’s sentence and placed her on probation. Mindful that Pointer is currently on



                                                 1
probation, she appeals, arguing her sentence is excessive and that the district court should have
placed her on probation at the time of sentencing. 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Pointer’s judgment of conviction and sentence are affirmed.




1
       Pointer also pled guilty to and was sentenced for petit theft. However, she does not
challenge this sentence on appeal.

                                                   2